Citation Nr: 0111553	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  95-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) (2000) for service-connected right 
ear hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
December 1973.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a June 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied entitlement to a 
compensable evaluation for right ear hearing loss.  The 
veteran filed a timely appeal of that determination and it 
was forwarded to the Board for appellate consideration.  

In a May 1997 decision, the Board denied entitlement to a 
compensable evaluation for right ear hearing loss.  In that 
decision, the Board noted that the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) for right 
ear hearing loss had not been addressed by the RO.  The Board 
also determined that consideration of an extraschedular 
rating had not been expressly raised by the veteran.  The 
Board further found that the record did not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude use of the regular rating schedule.  It was noted 
that the veteran had not been hospitalized for his service-
connected disability and continued to remain employed as a 
fire captain.  

In a February 1999 decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") affirmed the Board's May 1997 decision as to 
the schedular rating for right ear hearing loss.  However, 
the Court vacated that portion of the Board's May 1997 
decision which concluded that the issue of entitlement to an 
extraschedular evaluation need not be addressed and remanded 
the matter to the Board.  Thus, the case has been returned to 
the Board for further appellate consideration as to the issue 
noted on the title page of this decision.  

Finally, the Board notes that the veteran raised the issue of 
entitlement to service connection for left ear hearing loss, 
claimed as secondary to the service-connected right ear 
hearing loss, at his April 1997 hearing before the Board.  
The veteran also submitted a written claim seeking 
entitlement to service connection for tinnitus in April 1997.  
These matters have not been addressed by the RO and are 
referred to the RO for all appropriate action.

REMAND

A review of the record reflects that in July 1993, the 
veteran was placed on temporary decertification by his 
employer for the Department of Transportation Vehicle 
Operator Certification Card program because of an unresolved 
ongoing medical condition.  The veteran was recertified in 
August 1993 with no limitation.  

At his May 1995 VA hearing evaluation, the veteran reported 
that he was in jeopardy of being put out of work and on 
disability because of his hearing impairment.  

The veteran testified at his April 1997 Board hearing that he 
had been within 30 days of losing his job due to his hearing 
loss.  (Transcript, page 5).  He stated that he had to pass a 
hearing test every year and his employment status could 
change if his hearing worsened.  (Transcript, pages 5-6).  
The veteran testified that his employer had changed the 
borderline hearing requirements so that he would pass the 
hearing test.  (Transcript, page 11).  He also stated that 
his hearing loss had not impeded him from obtaining any other 
type of job or caused him to be dismissed from a job.  
(Transcript, page 6).  

Thus, although the veteran testified in 1997 that he was 
employed, he also indicated that his employment status could 
change if his hearing worsened.  The record does not reflect 
any information regarding the veteran's current employment 
status.  Additionally, the Board is unable to conclude from 
the evidence of record whether the veteran's employment 
difficulties are attributable exclusively to his service-
connected right ear hearing loss.  The Board also notes that 
the RO has not addressed the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1). 

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The appellant's representative has asserted in a February 
2001 letter that because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required.  The Board concurs that a remand is 
warranted to ensure full compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Thus, for all of the foregoing reasons, a remand of this 
matter is necessary.  Accordingly, this case is REMANDED to 
the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should conduct all appropriate 
development relevant to the issue of 
entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) for service-connected right 
ear hearing loss.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



